      Case 1:19-cv-11654-ALC Document 13 Filed 06/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMODITIES & MINERALS
ENTERPRISE LTD.,
                                      No. 19-cv-11654 (ALC)
                      Petitioner,
vs.

CVG FERROMINERA ORINOCO, C.A.,

                      Respondent.


        REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
          PETITION TO CONFIRM, RECOGNIZE, AND ENFORCE
      FINAL ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT
            Case 1:19-cv-11654-ALC Document 13 Filed 06/02/20 Page 2 of 4



         Petitioner Commodities & Minerals Enterprise Ltd. (“Petitioner” or “CME”), 1 by and

through its attorneys, submits this reply memorandum of law in further support of its petition for

an Order pursuant to Chapter 2 of the FAA and Article III of the New York Convention, (a)

confirming an international arbitration award (the “Award”) 2 in favor of Petitioner made by a panel

of three arbitrators (the “Panel”) in an arbitration administered by the SMA, sitting in New York,

New York, pursuant to the SMA Rules, after a full hearing, (b) directing the Clerk to enter final

judgment thereon against Respondent CVG Ferrominera Orinoco, C.A., including interest on

$12,655,594.36 at 5.50% per annum from December 20, 2018 until the date of judgment, and at

the statutory rate thereafter; (c) granting Petitioner its costs and expenses, including reasonable

attorneys’ fees, in this proceeding; and (d) granting Petitioner such other and further relief as the

Court deems just and proper (the “Petition,” Docs. 1-7).

         As this Court is aware, CME filed its Petition and accompanying papers on December 19,

2019. On March 30, 2020, CME filed proof of service of these materials on FMO and its counsel

in accordance with the special arrangement for service agreed to by the parties under the SMA

Rules. See Doc. 9. On March 31, 2020, this Court set a briefing schedule directing FMO to file

its opposition to the Petition by no later than May 19. 2020, and directing CME to file its reply to

such opposition by June 2. See Doc. 10. The Court also directed CME to serve the Court’s March

31 Order on FMO and file proof of such service by April 10, 2020, which order CME duly

complied with. See Doc. 12.




1
         Terms not defined herein have the definition set forth in CME’s Memorandum of Law in Support of
         Motion to Confirm Final Arbitration Award and for Entry of Judgment (Doc. 6).
2
         The “Award” refers to the Final Award dated December 20, 2018, together with Appendices A and B (the
         “Final Award”), as corrected by the Final Award Concerning Claimant’s Motion to Correct the Final Award
         of December 20, 2018, dated February 11, 2019 (the “Corrected Award”).



SK 29735 0001 8551898 v1
          Case 1:19-cv-11654-ALC Document 13 Filed 06/02/20 Page 3 of 4



       To date, FMO has failed to file any opposition to the Petition.            Rather, the only

correspondence received thus far has been an April 7, 2020 letter from Mahoney & Keane, LLP,

who represented FMO in the underlying arbitration, advising the Court that it does not represent

FMO in connection with the Petition. See Doc. 11. But Mahoney & Keane’s letter is inapposite,

given that CME fully complied with (and in fact, went far beyond) the parties’ special arrangement

for service under the SMA Rules.

       As explained in Bruce Paulsen’s March 30, 2020 and April 10, 2020 Affidavits of Service

(Docs. 9 and 12, respectively), Section 35 of the SMA Rules provides that parties who have agreed

to arbitrate under the SMA Rules (as FMO did here) “shall be deemed to have consented to service

of any papers, notices or process necessary to initiate or continue an arbitration under these Rules

or a court action to confirm judgment on the Award issued . . . (a) By mail addressed to such party

or counsel at their last known address; or (b) By personal service.” See Doc. 9 ¶ 3. Here, CME

served its Petition and the Court’s March 31 Order on five of FMO’s attorneys (all of whom

appeared on FMO’s behalf in the underlying arbitration) at eight different locations in the U.S.,

France, and England, by both Federal Express and regular mail. See Doc. 9 ¶ 4; Doc. 12 ¶ 4.

Although service on FMO’s attorneys would have been sufficient to satisfy SMA Rule 35, CME

also served the Petition and Order on FMO at its last known address using two different methods

of international mail. See Doc. 9 ¶ 8; Doc. 12 ¶ 8. Finally, although likewise not required under

SMA Rule 35 in light of the aforementioned mailings, CME also served the Petition and

accompanying papers on FMO by hand courier. See Doc. 9 ¶ 9.

       In view of the foregoing, there can be no question that FMO had actual notice of these

proceedings and the deadlines imposed by this Court. As FMO has failed to timely oppose the
          Case 1:19-cv-11654-ALC Document 13 Filed 06/02/20 Page 4 of 4



Petition, CME respectfully requests that this Court confirm the Award and enter judgment as

requested in CME’s Petition.

                                          CONCLUSION

       For the foregoing reasons, as well as those set forth in its Petition, the Court should (a)

confirm the Award, (b) direct the Clerk to enter final judgment thereon against FMO, including

interest on $12,655,594.36 at 5.50% per annum from December 20, 2018 until the date of

judgment, and at the statutory rate thereafter; (c) grant Petitioner its costs and expenses, including

reasonable attorneys’ fees, in this proceeding; and (d) grant Petitioner such other and further relief

as the Court deems just and proper.


Dated: June 2, 2020



                                                      SEWARD & KISSEL LLP

                                                      By:    s/ Bruce G. Paulsen
                                                               Bruce G. Paulsen
                                                               Brian P. Maloney
                                                               Laura E. Miller

                                                      One Battery Park Plaza
                                                      New York, New York 10004
                                                      Telephone: (212) 574-1200
                                                      Fax: (212) 480-8421
                                                      paulsen@sewkis.com
                                                      maloney@sewkis.com
                                                      millerl@sewkis.com

                                                      Attorneys for Petitioner Commodities &
                                                      Minerals Enterprise Ltd.
